DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,630,516 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 16/842,019
U. S. Patent: US 10,630,516 B2
1.  An apparatus, comprising: 

(a) a first mixer configured to perform a first mixing of an input signal with a digital carrier which frequency rotates the input signal such that one end of a target bandwidth in the input signal is aligned with a corresponding edge of a passband of a first bandpass filter;  


(b) the first bandpass filter configured to perform a first filtering on the first mixed input signal;
  
(c) a second mixer configured to perform a second mixing of the first filtered input signal with a digital carrier which frequency rotates the first filtered input signal such that the opposite end of the target bandwidth is aligned with a corresponding edge of a passband of a second bandpass filter;  

(d) the second bandpass filter configured to perform a second filtering on the second mixed input signal; and 

(e) a third mixer configured to perform a third mixing on the second filtered input signal which frequency rotates the second filtered input signal such that the target bandwidth returns to the target bandwidth in the input signal prior to the first mixing. 


3. The apparatus of claim 1,

wherein the target bandwidth comprises a target numerology, and 

wherein, when the target numerology is less than a minimum target numerology threshold for the passband of the first bandpass filter, further comprising repeating steps (a)-(e) starting with (a) and using the minimum target numerology threshold as the passband for the first bandpass filter and the second bandpass filter.

1.  An method, comprising: 

(a) performing a first mixing of an input signal with a digital carrier which frequency rotates the input signal such that one end of a target bandwidth in the input signal is aligned with a corresponding edge of a passband of a first bandpass filter;  


(b) performing, by the first bandpass filter, a first filtering on the first mixed input signal;
  
(c)  performing a second mixing of the first filtered input signal with a digital carrier which frequency rotates the first filtered input signal such that the opposite end of the target bandwidth is aligned with a corresponding edge of a passband of a second bandpass filter;  


(d) perform, by the second bandpass filter, a second filtering on the second mixed input signal; and 

(e) performing a third mixing on the second filtered input signal which frequency rotates the second filtered input signal such that the target bandwidth returns to the target bandwidth in the input signal prior to the first mixing. 





wherein the target bandwidth comprises a target numerology, and 

wherein, when the target numerology is less than a minimum target numerology threshold for the passband of the first bandpass filter, further comprising repeating the steps starting with step (a) and using the minimum target numerology threshold as the passband for the first bandpass filter and the second bandpass filter.

4.  The apparatus of claim 1, wherein the mixer is further configured to output the third mixed input signal as the target bandwidth.

2.  The method of claim 1, further comprising: outputting the third mixed input signal as the target bandwidth.

5.  The apparatus of claim 1, wherein the first mixer is further configured to perform the first mixing of the input signal to separate the target bandwidth from the input signal and reduce inter-carrier interference (ICI). 

6.  The apparatus of claim 1, wherein the second mixer is further configured to perform the second mixing of the first filtered input signal to separate the target bandwidth from the input signal and reduce ICI. 


3.  The method of claim 1, wherein performing the first mixing of an input signal and performing the second mixing of the first filtered input signal each separates the target bandwidth from the input signal and reduces inter-carrier interference (ICI). 

7.  The apparatus of claim 1, wherein the first mixer is further configured to receive the input signal from a telecommunications system using at least one of orthogonal frequency division multiplex (OFDM) symbols and non-OFDM symbols.

4.  The method of claim 1, wherein the input signal is from a telecommunications system using at least one of orthogonal frequency division multiplex (OFDM) symbols and non-OFDM symbols.

8.  The apparatus of claim 1, wherein the first mixer is further configured to receive the input signal from a 3rd Generation Partnership Project (3GPP) new radio (NR) telecommunications system. 

5.  The method of claim 1, wherein the input signal is from a 3rd Generation Partnership Project (3GPP) new radio (NR) telecommunications system. 
9.  The apparatus of claim 1, wherein the first mixer is further configured to receive the input signal having mixed numerologies, wherein the target bandwidth may be any one among the mixed numerologies.

10.  The apparatus of claim 1, wherein the first bandpass filter has a passband that is greater than or equal to a bandwidth of a largest target numerology bandwidth which may be received.

6.  The method of claim 1, wherein the input signal has mixed numerologies, the target bandwidth may be any one among the mixed numerologies, and 


the passband of the first bandpass filter is greater than or equal to a bandwidth of a largest target numerology bandwidth which may be received.

11.  The apparatus of claim 1, wherein the third mixer is further configured to remove a 1/2 subcarrier frequency offset. 

7.  The method of claim 1, wherein performing the third mixing further comprises: removing a 1/2 subcarrier frequency offset. 

12.  The apparatus of claim 1, wherein the first bandpass filter comprises a hard-wired fixed bandwidth filter. 

13.  The apparatus of claim 1, wherein the second bandpass filter comprises a hard-wired fixed bandwidth filter. 

8.  The method of claim 1, wherein the first bandpass filter and the second bandpass filter are hard-wired fixed bandwidth filters. 

15.  The apparatus of claim 1, further comprising a sampler configured to, before the first mixer performs the first mixing, sampling a received signal with mixed numerologies to output the sampled signal as the input signal for the first mixer to first mix. 
9.  The method of claim 1, further comprising, before performing the first mixing: sampling a received signal with mixed numerologies to output the sampled signal as the input signal for the first mixing. 

16.  The apparatus of claim 15, wherein the third mixer is further configured to output the third mixed input signal as the target numerology when the target numerology is greater than or equal to a minimum target numerology threshold for the passband of the second bandpass filter. 

10.  The method of claim 9, further comprising: outputting the third mixed input signal as the target numerology when the target numerology is greater than or equal to a minimum target numerology threshold for the passband of the second bandpass filter. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rodeffer (US 5,507,025) in view of Schill et al (US 2004/0043730 A1).
Consider claim 1:
Rodeffer discloses an apparatus (see Fig. 15 and col. 4, lines 50-52, where Rodeffer describes a satellite receiver system), comprising: 
(a), a first mixer configured to perform a first mixing of an input signal with a digital carrier which frequency 5rotates the input signal such that one end of a target bandwidth in the input signal is aligned with a corresponding edge of a passband of a first band-pass filter (see Fig. 15 and col. 7, lines 33-62, where Rodeffer describes a first mixer 403 that mixes a first input signal with a signal from an oscillator 404 to produce a first IF signal, the first IF signal is provided to a first band-pass filter 406 ; see Fig. 15 and col. 12, lines 1-9, where Rodeffer describes that the oscillator 404 is controlled in digital format by control circuit 412; see Fig. 5 col. 8, lines 45-67 and col. 9, lines 1-8, where Rodeffer describes that the first input signal has a center frequency f0, and the first band-pass filter 406 has a center frequency fc , the center frequency of the first input signal, f0 , is moved to the upper of the pass band of the first band-pass filter 406 by an offset from fc  such that the upper end of the bandwidth of the first input signal is moved to the upper end of the pass band of the first band pass filter 406),
(b), the first band-pass filter configured to perform a first filtering on the first mixed input signal (see Fig. 15 and col. 7, lines 33-50, where Rodeffer describes that the first IF signal from the first mixer 403 is filtered by the first band-pass filter 406; see Fig. 6 and col. 8, lines 45-56, where Rodeffer describes the filtered first IF signal); 
(c), a second mixer configured to perform a second mixing of the first filtered input signal with a digital carrier which frequency rotates the first filtered input signal such that the opposite end of the target bandwidth is aligned with a corresponding edge of a passband of a second band-pass filter (see Fig. 15 and col. 7, lines 33-50, where Rodeffer describes that the filtered first IF signal from the first band-pass filter 406 is provided to a second mixer 407 which mixes the filtered first IF signal with a signal from oscillator 408 to generate a second IF signal; see Fig. 15 and col. 12, lines 1-9, where Rodeffer describes that the oscillator 408 is controlled in digital format by control circuit 412; see Fig. 13, col. 9,  lines 1-8 and col. 11, lines 5-15, where Rodeffer describes that the second IF signal is positioned to the lower of the pass band of the second band-pass filter 409 such that the lower end of the bandwidth of the second IF signal is moved to the lower end of the pass band of the second band pass filter 409);
(d), the second band-pass filter configured to perform a second filtering on the second mixed input signal (see Fig. 15 and col. 11, lines 5-15, where Rodeffer describes that the second IF signal from the second mixer 407 is filtered by the second band-pass filter 409; see Fig. 14 and col. 11, lines 5-15, where Rodeffer describes the filtered second IF signal); and
(e), a third mixer configured to perform a third mixing on the second filtered input signal which frequency rotates the second filtered input signal (see Fig. 15 and col. 11, lines 39-64, where Rodeffer describes that the filtered second IF signal is provided to a third mixer 1501 which mixes the filtered second IF signal with a signal from oscillator 1502).   
Rodeffer does not explicitly disclose: the third mixer is configured such that the target bandwidth returns to the target bandwidth in the input signal prior to the first mixing.
Schill teaches: a mixer is configured such that a target bandwidth returns to the target bandwidth in an input signal prior to a first mixing (see Fig. 2, Fig. 3 and paragraph 0046, where Schill describes a frequency shifter 36 which aligns one end of a target bandwidth of a input signal with the upper edge of a pass band of a first low-pass filter 35, and after the low-pass filtering, the target bandwidth is shifted back by a second frequency shifter 37).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the third mixer is configured such that the target bandwidth returns to the target bandwidth in the input signal prior to the first mixing, as taught by Schill to modify the method of Rodeffer in order to very easily tune the bandwidth, as discussed by Schill (see paragraph 0046).
Consider claim 2:
 discloses the apparatus of claim 1 above. Rodeffer discloses the first and second band-pass filter use a common set of filter coefficients (see Fig. 15 and col. 7, lines 51-58, where Rodeffer describes that the first and second band-pass filters 406 and 409 are preferably surface acoustic wave (SAW) band-pass filters having a fixed center frequency and 3-db bandwidth; see col. 9, lines 53-55, where Rodeffer describes that the first and second band-pass filters 406 and 409 must each have a bandwidth greater than the minimum pre-detection bandwidth of the system; see col. 10, lines 14-16, where Rodeffer describes that fixed components such as fixed bandwidth SAW filters are used in the band-pass filters 406 and 409).
Consider claim 4:
Rodeffer in view of Schill discloses the apparatus of claim 1 above. Rodeffer discloses the third mixer is further configured to output the third mixed input signal as the target bandwidth (see Fig. 15 and col. 11, lines 48-64, where Rodeffer describes that the third mixer 1501 is used to compensate the offset to symmetrically center the third IF signal before presentation to FM detector 111).  
Consider claim 5:
Rodeffer in view of Schill discloses the apparatus of claim 1 above. Rodeffer discloses:20 the first mixer is further configured to perform the first mixing of the input signal to separate the target bandwidth from the input signal and reduce inter-carrier interference (ICI) (see Fig. 9-10 and col. 10, lines 31-62, where Rodeffer describes that the interference from adjacent channels are attenuated by performing the first mixing). 
Consider claim 6:
Rodeffer in view of Schill discloses the apparatus of claim 1 above. Rodeffer discloses:20 the second mixer is further configured to perform the second mixing of the first filtered input see Fig. 9-10 and col. 10, lines 31-62, where Rodeffer describes that the interference from adjacent channels are attenuated by performing the second mixing). 
Consider claim 9:
Rodeffer in view of Schill discloses the method of claim 1 above. Rodeffer discloses:20 the mixer is further configured to receive the input signal having mixed numerologies, wherein the target bandwidth may be any one among the mixed numerologies (see Fig. 9 and col. 10, lines 21-41, where Rodeffer describes that the input signal includes signals from the desired satellite and adjacent satellites), and the passband of the first band-pass filter is greater than 10or equal to a bandwidth of a largest target numerology bandwidth which may be received (see Fig. 10 and col. 10, lines 21-51, where Rodeffer describes that the first band-pass filter 406 passes the signal from the desired satellite and cuts off portion of signals from the adjacent satellites as interference).  
Consider claim 10:
Rodeffer in view of Schill discloses the apparatus of claim 1 above. Rodeffer discloses: the first bandpass filter has a passband that is greater than or equal to a bandwidth of a largest target numerology bandwidth which may be received (see col. 9, lines 53-55, where Rodeffer describes that the first and second band-pass filters 406 and 409 must each have a bandwidth greater than the minimum pre-detection bandwidth of the system).20
Consider claim 12:
Rodeffer in view of Schill discloses the apparatus of claim 1 above. Rodeffer discloses:20 the first band-pass filter comprises a hard-wired fixed bandwidth filters (see col. 7, lines 50-62, where Rodeffer describes that the first band-pass filter 406 is SAW band-pass filters having a fixed center frequency and 3-db bandwidth).
Consider claim 13:
Rodeffer in view of Schill discloses the apparatus of claim 1 above. Rodeffer discloses:20 the second band-pass filter comprises a hard-wired fixed bandwidth filters (see col. 7, lines 50-62, where Rodeffer describes that the second band-pass filter 409 is SAW band-pass filters having a fixed center frequency and 3-db bandwidth).
Consider claim 14:
Rodeffer in view of Schill discloses the apparatus of claim 13 above. Rodeffer discloses:20 the first bandpass filter is further configured to be identical to the fixed-bandwidth filter of the second band-pass filter (see col. 10, lines 14-16, where Rodeffer describes that fixed components such as fixed bandwidth SAW filters are used in the band-pass filters 406 and 409).
Consider claim 15:
Rodeffer in view of Schill discloses the apparatus of claim 1 above. Rodeffer discloses: a sampler configured to, before the first mixer performs the first mixing, sampling a received signal with mixed numerologies to output the sampled signal 20as the input signal for the first mixer to first mix (see Fig. 15 and col. 7, lines 21-40, where Rodeffer describes that the first mixer 403 receives down converted signal from LNB 102; see col. 5, lines 9-26, where Rodeffer describes that the LNB 102 receives twelve channels including the desired channel).  
Consider claim 16:
Rodeffer in view of Schill discloses the apparatus of claim 15 above. Rodeffer discloses: the third mixer is further configured to output the third mixed input signal as the target numerology when the target numerology is greater than or equal to a minimum target see Fig. 15 and col. 9, lines 48-58, where Rodeffer describes that the first and second band-pass filters 406 and 409 must each have a bandwidth greater than the minimum pre-detection bandwidth of the system).  20

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rodeffer (US 5,507,025) in view of Schill et al (US 2004/0043730 A1), as applied to claim 1 above, and further in view of Mizukami et al (US 5,572,264).
Consider claim 7:
Rodeffer in view of Schill discloses the apparatus of claim 1 above. Rodeffer does not specifically disclose: the first mixer is further configured to receive the input signal from a telecommunications system using at least one of orthogonal frequency division multiplex (OFDM) symbols and non-OFDM symbols.
Mizukami teaches:20 an input signal is from a telecommunications system using at least one of orthogonal frequency division multiplex (OFDM) symbols and non-OFDM symbols (see col. 3, lines 12-23, where Mizukami describes that the high definition TV signal is digitally modulated by QAM or OFDM).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first mixer is further configured to receive the input signal from a telecommunications system using at least one of orthogonal frequency division multiplex (OFDM) symbols and non-OFDM symbols, as taught by Mizukami to modify the method of Rodeffer in order to have a compressed digital modulation, as discussed by Mizukami (see col. 3, lines 12-23).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rodeffer (US 5,507,025) in view of Schill et al (US 2004/0043730 A1), as applied to claim 1 above, and further in view 20of Kuo (US 2009/0176502 A1).
Consider claim 8:
Rodeffer in view of Schill discloses the apparatus of claim 1 above. Rodeffer does not specifically disclose: the first mixer is further configured to receive 205the input signal from a 3rd Generation Partnership Project (3GPP) new radio (NR) telecommunications system.
Kuo teaches a 3rd Generation Partnership Project (3GPP) new radio (NR) telecommunications system (see paragraph 0006, where Kuo describes a 3GPP new radio system).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first mixer is further configured to receive 205the input signal from a 3rd Generation Partnership Project (3GPP) new radio (NR) telecommunications system, as taught by Kuo to modify the method of Rodeffer in order to have a high data rate, as discussed by Kuo (see paragraph 0006).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rodeffer (US 5,507,025) in view of Schill et al (US 2004/0043730 A1), as applied to claim 1 above, and further in view 20of Han (US 2006/0039491 A1).
Consider claim 11:
Rodeffer in view of Schill discloses the apparatus of claim 1 above. Rodeffer does not specifically disclose: the third mixer is further configured to remove a 1/2 subcarrier frequency offset.  
see Fig. 4 and paragraphs 0089-0090, where Han describes a mixer 410 that compensates 0.5 subcarrier frequency offset).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the third mixer is further configured to remove a 1/2 subcarrier frequency offset, as taught by Han to modify the method of Rodeffer in order to optimize synchronous performance, as discussed by Han (see paragraph 0026).
20
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIHONG YU/Primary Examiner, Art Unit 2631